                                   nl5 -E.H


                                                           Kgiawi
                                                     ll^    NOV 0 8 2019

                                                      PRO SE OFFICE
Case no.: l:19-cv-03372-AMD-RML                       Date Nov 7 2019



Honorable judge Ann M Donnelly
Honorable judge Robert M. Levy


It is undisputed that on March 26 Mr. Yehuda Herskovic filed a lawsuit
in Brooklyn Supreme Court index no. 1251/2019 against Verizon
wireless that Verizon wireless is harassing me with phone calls an
sending me three collection letters demanding money with false
allegation for something that I do not owe them as a result making me
sick an sleepless night an if this is not enough they damaged my credit
by putting false damaging info on my credit report an as a result lost
money I demanded two things ,one an order from the honorable judge
that they remove the damaging information an pay me 30.000 S for
damages 10.000$ for each letter. An on 06/06/2019 Verizon Wireless
thru their attorney's asked the court one claiming wrongfully named
and to do arbitration falsely claiming that this is a fair credit reporting
act Mr. Yehuda Herskovic opposed it because it not a fair credit
reporting act it is a simple harassment an damage claim .
It is undisputed that the Court advised Mr. Yehuda Herskovic is only by
consent to have arbitration, then they filed motion on 07/25/2019 to
compel contractual arbitration and stay action and they provided in
exhibit A an old Verizon contract dated 04/02/2014 with telephone
number ending 3261 which have nothing to do with this case
misleading the court and what's more annoying is the deciaration of
Mr. Daniei reed in support he faise testify in court and he claims to be a
senior in the company an testify faise .
it is undisputed that by the conference on the date 09/10/2019 that it
was agreed that Verizon will provide Mr. Yehuda Herskovic a true copy
of contract between Mr. Yehuda Herskovic and Verizon Wireless an
conversation with the company dates an transcript the judge asked one
week Kates said cant judge ask two week Kates say no then agreed
three weeks as of today they have not provided any of the agreed
document.

On Friday the 27 Yehuda Herskovic fiied letter complaining that Mr.
Kates as attorney for Verizon wireless have not complied with the
agreement to provide documentation,then on 10/01/2019 Mr. Kates
fiied a supplementai brief with deciaration of Daniei reed again a faise
document a contract of three pages that have only a telephone number
not related an a signature undisputed an clearly not from Yehuda
Herskovic an no name on it and who signature it is an who is the rep
and it is dated 12/08/2019, on 10/02/2019 they filled a correction
which I don't understand what have they corrected and what was the
purpose of exhibits thought the mistake is in bili but not that what so
ever at the conference date Mr. Kates was arguing that ail services
come with two year agreement when confronted for incorrect
statement he agreed to that at end the honorable judge Robert M. Levy
ask us respectfully to have an settlement by Friday at the conference I
explained to the court what my demand an why its 3 x 10.000 for three
ietters and for fourth ietter that was during the litigation that is reaily a
harassment with any good cause 20.000 total 50.000 as respect to the
court I lowered tolS.OOO + 2500 = 17.500 which is 30%from 50.000 i
think I was really fair then a new person came in Lisa Lawrence they
offered 5000 I told her that's not even closer I gave them the last offer
4 X 3.500 total 14.000 an one thousand an another 3 days finally thy
come back negative so I am going back to my initial claim of 50.000 +
3000 for misalliances.

It is undisputed that Verizon wireless have not provided any evidence
to any money that Mr. Yehuda Herskovic owe Verizon wireless at the
conference dated they admitted that the agreement they provided is
not from me they never established that this is a fair credit reporting.
Its undisputed that Verizon wireless had harassed me with fourth letter
dated 06/14/2019 this is at a time when Lisa McGriff representative of
Verizon legal department promises me that they will remove false
reporting and will be deleted and they working on it and the case is in
litigation .

It is undisputed that they have nothing to prove that I am obligated to
arbitration no contract and they submitted application for contractual
arbitration an even if they had the contract they have already missed
their chance for arbitration

An I conclude all motion from Verizon wireless thru their attorneys
should be denied in their entirety and they should be ordered to erase
the false reporting an pay the 50.000 $ an 3000 $ for cost an
miscellanies an a order with date an penalty to erase the false credit
reporting I have really tried to settle the case and its Verizon that
spend so much money and time and vase my time an energy and as of
today making damages to me and it's time to stop them from harming
people like me,and I really appreciate your honors time an effort to
resolve this matter and I thank you for that
                                   Respectfully yours
                                   Yehuda Herskovu




Send to Andrew Kates as attorney
For Verizon Wireless

SEGAL Mc CAMBRIDGE

SINGER & MAHONEY, LTD.

850 THIRD AVE. SUITE 1100

NEW YORK, NY 10022

TEL 212 6517500

FAX 212 6517499
